Title: From Abigail Smith Adams to James Monroe, 20 April 1813
From: Adams, Abigail Smith
To: Monroe, James



Dear Sir
Quincy April 20th 1813

I have this day the pleasure of your Letter of April 10th with the inclosure.
The intelligence you have been pleased to communicate to mr Adams, and to me, occasion many reflections in my mind.
But with respect, to the path of Duty before me, I have not any hesitation.
Early taught to relinquish all personal considerations and enjoyments, at the call of my Country, Surrounded with a young Family, and resideing at the Seat of war, I submitted to many years Seperation during the Revolution, from my Protector, The Friend of my youth: my companion, and the Husband of my choice. after the Peace, I joined him abroad; and past four Years with him in Europe.
Soon after my return, I was calld to the painfull Separation from my Oldest Son, who was then honourd by an embassy to Holland by President Washington.
That he discharged the various Duties assignd him to the honour and advantage of his Country, and the approbation of his employer—was my Compensation, and my Reward.
Having Since advanced many years towards the close of Life, and knowing that my Son had a young Family to Educate and provide for—(I need not Say to you Sir, that this is not to be done by a foreign Embassy) I confess that it was with Still greater, and increased reluctance that I again consented to his leaving his Country upon the Embassy to St petersburgh. that he has been able to render Service to his Country, merrited and received the confidence and approbation of the President, as you assure me he has—is a high and gratefull testimony to me—
alltho I have daily hoped that he would return the ensuing Season. yet do I freely, and willingly relinquish him to his Country; upon an occasion so highly important, and so pregnant with concequences to this Nation, knowing that he would consider no personal Sacrifices which he can make of any value when placed in competition, of being an instrument in the hand of Providence to restore Peace upon a just and honorable Basis between the two contending Nations.
I Shall avail myself of this opportunity of writing to him, by forwarding Letters to the Gentlemen at philadelphia as you advise— 
I am Sir with Sentiments of Respect / and Regard / Your Humble Servant

Abigail Adams